Two International Place Boston, MA 02110 Telephone: (617) 482-8260 Telecopy: (617) 338-8054 March 25, 2009 Securities and Exchange Commission Judiciary Plaza 450 Fifth Street, NW Washington, DC 20549 Re: Registered Management Investment Company Fidelity Bond Ladies and Gentlemen: On behalf of the Registrants listed on the attached Schedule A, filed herewith pursuant to Rule 17-g l (g)(1)(B)(i)(ii),(iii) and (iv) under the Investment Company Act of 1940 is: (i) A copy of Rider 14 to the joint fidelity bond to decrease the Limit of Liability to $68,000,000. (ii) a certified copy of the resolutions of a majority of the Trustees who are not interested persons of the Trusts listed on Schedule A approving the bond amendment. (iii) a statement showing the amount of the single insured bond which each investment company would have maintained had it not been named as an insured under a joint insured bond which is effective from September 1, 2008 to September 1, 2009; (iv) a statement as to the period for which premiums have been paid; and (v) a copy of the agreement between the investment company and each of the named insureds entered into pursuant to paragraph (f) of Regulation 17g-1. If you have any questions or comments concerning the enclosed, please contact the undersigned at (617) 598-8106 or fax (617) 338-8054. Sincerely, /s/ Janet E. Sanders Janet E. Sanders Secretary Schedule A The Wright Managed Income Trust, a series fund consisting of: Wright Current Income Fund Wright Total Return Bond Fund The Wright Managed Equity Trust, a series fund consisting of: Wright International Blue Chip Equities Fund Wright Major Blue Chip Equities Fund Wright Selected Blue Chip Equities A-1
